Loring, J.
The exception to the six years’ limitation contained in R L. c. 202, § 2, cl. 1, is restricted to judgments or decrees of courts of record (1) of the United States, or (2) of this State, or (3) of any other State of the United States! Actions founded on a judgment of a court of a foreign State, not being within the exception, are subject to the six years’ statute of limitation. The judgment here sued on was rendered by an Italian court in 1889, and the writ in this action is dated February 8, 1909. It follows that the action was barred by the statute of limitations and the exception taken to the order of the judge * directing a verdict for the defendant must be overruled. We find nothing in the cases cited by the plaintiff which requires notice.
The appeal from the order denying the motion for a new trial because of newly discovered evidence, if properly before this court, would have presented no question of law. Freeman v. Boston, 178 Mass. 403.
But there is no appeal before us. There is no right to enter an appeal in this court until there is a final judgment. Cummings v. Ayer, 188 Mass. 292. Oliver Ditson Co. v. Testa, 213 Mass. 109; S. C. ante, 123.
The entry must be: Appeal dismissed; Exceptions overruled; and it is

So ordered.


 Keating, J.